DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements dated 7/6/2020; 12/21/2020 and 4/29/2021 have been considered and made of record.  Note, the references of the IDS dated 7/6/2020 have been lined through because they are also listed in the IDS dated 4/29/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 42, 43 and 45-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al.(US 2007/0105206).
With respect to claim 42, the reference of Lu et al. discloses an apparatus for cell electroporation (Figs. 1 and 5), the apparatus comprising: a structure (substrate) (12), encompassing a volume (Flow Channel) (14) having a constriction region (28) (Fig. 5), wherein the constriction region is at least 2 mm long (L2)(L)(¶[0084], wherein the structure is configured to contain cells having a plasma membrane and background media, the background media including an exogenous agent capable of translocating across a plasma membrane in an electroporated state; and an arrangement of electrodes (electrodes) (22, 24) arranged relative to the structure to produce levels of an electromagnetic field, at least one of the levels sufficient to electroporate at least a subset of the plasma membranes in at least a portion of the volume, the exogenous agent responsively translocating across at least some of the subset of the plasma membranes in the electroporated state into cells.  Note, the electrodes are positioned at the ends of the volume as shown in Figure 1 and is similar to the positioning of the electrodes shown in Fig. 6 of the instant disclosure.  As a result, in the absence of further positively recited claim structure, the electrodes of the reference of Lu et al. are considered to be “positioned circumferentially to a length of the volume” as required in claim 42.
With respect to claim 43, the reference of Lu et al. discloses an electrical power source (V) (Fig. 1) (¶[0060] and [0073]) coupled to the electrodes to provide the electric power required for electroporation of the cells.
With respect to claims 45-47, the device of the reference of Lu et al. is structurally capable of being used with nucleic acids and proteins.  Note, statements of intended use carry no patentable weight in apparatus-type claims if the structure is capable of being used as intended.
With respect to claim 48, the arrangement of electrodes (22, 24) includes at least one electrode positioned at an inlet port of the volume and at least another electrode positioned at an outlet port of the volume (Figs. 1 and 5).
With respect to claims 49 and 50, the volume (flow channel) (14) can be a square or rectangular-shaped cross-section and is symmetric about a central axis (Fig. 1) (¶[0051]-[0053]).
With respect to claims 51 and 52, in the absence of further recited structure, the electrodes of the reference of Lu et al. are considered to be structurally capable of providing the field magnitude and pulse duration required of claims 51 and 52 when connected to a power source that provides the electric power and pulse signal since the electrodes of the reference of Lu et al. and the instant claims are structurally the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al.(US 2007/0105206) in view of Kim et al. (Applied Physics Letters).
The reference of Lu et al. has been discussed above with respect to claims 42 and 43.
Claim 44 differs by reciting that the electrical power source produces pulse waveforms.
The reference of Kim et al. discloses that when using a microchannel device have a volume positioned between a pair of electrodes (Fig. 1), it is known to apply a pulse signal to the electrodes positioned in the device (page 101, col. 2, second full paragraph).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ a power source that provides a pulsed wave for the known and expected result of providing an alternative means recognized in the art to achieve the same result, provide an electric field for electroporating cells.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 42-52 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,947,526.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 42-52 are generic to all that is recited in claims 1-9 of U.S. Patent No. 10,947,526.  That is, claims 1-9 of U.S. Patent No. 10,947,526 fall entirely within the scope of claims 42-52 or, in other words, claims 42-52 are anticipated by claims 1-9 of U.S. Patent No. 10,947,526. Note, any minor differences in the claims are considered to be well within the purview of one having ordinary skill when reviewing the structure encompassed by the patented claims while maintaining the efficiency of the electroporation device.
Note, while the instant application has been designated a divisional of parent application 15/320,696, the instant claims do not appear to belong to or be related to any of the non-elected groups of the restriction requirement of record in the parent application.  As a result, an obviousness-type double patenting rejection can be made against the instant new claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB